Citation Nr: 1542489	
Decision Date: 10/01/15    Archive Date: 10/13/15

DOCKET NO.  12-16 253	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to service connection for a right knee disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Matthew Schlickenmaier, Associate Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran served on active duty from December 1958 to December 1962, and from January 1963 to April 1980, a portion of which represented service as a parachutist.

This case initially came before the Board of Veterans' Appeals (Board) on appeal of a March 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.

In December 2012, the Veteran testified at a Videoconference hearing before the undersigned.  A transcript of the hearing is of record.

In January 2015, the Board remanded the appeal for further development, to include obtaining outstanding records and a VA examination and opinion.  The appeal is once again before the Board.

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into account the existence of these electronic records.


FINDING OF FACT

A right knee disability is not shown to have been present in service, or for many years thereafter, nor is it the result of any incident or incidents of the Veteran's period of active military service.



CONCLUSION OF LAW

A right knee disability was not incurred in or aggravated by active military service, and right knee osteoarthritis may not be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5103, 5103A (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  In February and September 2011, VA notified the Veteran of the information and evidence needed to substantiate his claim, to include notice of what part of that evidence is to be provided by the claimant, and notice of what part VA will attempt to obtain.

VA fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording VA examinations.  There is no evidence that additional records have yet to be requested, or that additional examinations are in order.

At the December 2012 Board hearing, the issue on appeal was explained and questions were asked designed to elicit evidence that may have been overlooked. These actions provided an opportunity for the Veteran and his representative to introduce material evidence and pertinent argument in compliance with 38 C.F.R. § 3.103(c)(3) (2015).

As noted above, the claim was previously remanded for additional development in January 2015.  Additional records were requested or acquired, and a VA examination was obtained in July 2015.  All new evidence was most recently considered in an August 2015 supplemental statement of the case.  The Board therefore finds that there was substantial compliance with the remand directives. See Stegall v. West, 11 Vet. App. 268 (1998).

Legal Principles and Analysis

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  To establish entitlement to service-connected compensation benefits, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010).  Service connection may be granted for any disease initially diagnosed after service when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Arthritis, if manifest to a degree of 10 percent within one year after separation from active duty, may be presumed to have been incurred in service. 38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§  3.307, 3.309.  Alternatively, a nexus to service may be presumed where there is continuity of symptomatology since service.  Walker v. Shinseki, 708 F.3d 1331, 1338-40 (Fed. Cir. 2013).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits.  VA shall consider all information and lay and medical evidence of record in a case and when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

While service treatment records confirm that in April 1964, the Veteran was physically qualified for jump school and parachute training, they are negative for complaints or treatment related to a right knee disability, to include a final March 1980 separation examination where his lower extremities were found to be normal.

An April 2001 private treatment record reveals that the Veteran complained of right knee pain following a work-related injury about one week prior.  The appellant reported that while working at Denver International Airport during a snowstorm, he slipped on some snow while he was pulling a cart.  He felt a popping in his knee and the knee gave out.  The Veteran reported minimal pain and swelling and some limping.  The impression was of a possible tear of the medial meniscus of the right knee.  The doctor added that in 1998, the appellant's right knee had been treated for a torn tendon.

In a May 2012 letter, the Veteran's private orthopedist stated that the appellant's right total knee replacement showed complete erosion of the cartilage in the medial and patellofemoral compartments of the knee.  He observed that while the cause of arthritis is multifactorial, it is usually "exasperated" by high impact activities or activities where you are on your feet for prolonged periods of time.  The doctor thus opined that if the Veteran's military records indicated that he performed such activity during service, then his knee arthritis "clearly correlates with his military activity."

At the December 2012 hearing, the Veteran claimed that his current right knee disorder resulted from serving as a paratrooper for four years and completing about 135 jumps.  Alternatively, he alleged that running while wearing full equipment and backpacks contributed to the right knee disorder.  The Veteran noted that after serving in Vietnam, he did not have problems with his right knee and that he always passed the physical readiness test without an issue.  The appellant conceded that post-service, he spent considerable time on his feet, including three years working as a guard delivering money to banks, two years as an aircraft technician, and about twenty years as a technician/ground mechanic for United Airlines.  Significantly, he reported that his knees did not start hurting until about seven years after separating from service.

In a February 2015 letter, a different private orthopedist who performed the appellant's left total knee replacement opined that the Veteran's arthritis was related to his 23 years of military service, which included over 130 parachute jumps between the years of 1964 and 1967.  He further opined that his participation in the Marine Corps Combat Readiness Program, with the impact that it created on both his knees, had contributed to his bilateral knee osteoarthrosis that ultimately led first to the right total knee replacement and subsequently to the left total knee replacement.

In July 2015, after reviewing the claims file and examining the appellant, a VA physician opined that the Veteran's right knee disorder was less likely than not incurred in or caused by service.  She observed that despite the reported history of multiple jumps in the early 1960s, the earliest documentation for a right knee disorder was a 1998 probable patellar tendon repair - a traumatic injury but not a degenerative condition.  Three years later he reinjured the right knee at work and was provided treatment that addressed degeneration.  The examiner explained that if the knee condition were primarily due to repeated jump injuries, as the Veteran claims, treatment or dysfunction would have occurred sooner after service than in 1998.  Rather, because treatment records document active pursuit of marathon running subsequent to his time in jump school, he likely had a fairly functional knee status up until then.  She further observed that because the right knee required total replacement before the left knee, it was unlikely that the left knee contributed to the right knee disorder since typically the first knee to give out will aggravate the opposite knee.  (Service connection has been granted for a left knee disorder.)  Therefore, the examiner concluded that the injuries in 1998 and 2001, both of which were subsequent to his time in service, appeared to have had the most impact on his right knee function and eventual degeneration.

As the medical records and examination report show that the Veteran has right knee osteoarthritis, he has met the current disability requirement.  The weight of the evidence reflects, however, that his current right knee disorder is not related to service.  In this regard, the July 2015 VA opinion provides the most probative medical evidence.  A physician reviewed the entire claims file, performed an in-person examination of the Veteran, and provided a thorough medical opinion adequately supported by an accurate rationale.  Even though not fully established by the service treatment records, the examiner accepted the appellant's claim that he had performed numerous parachute jumps and discussed why this nevertheless did not support a finding of a nexus to service.  The examiner provided sufficient rationale for her findings, and discussed the more likely causes of the current right knee disorder, that of the post-service injuries in 1998 and 2001.  The medical opinion is therefore found to be competent and highly probative evidence regarding the relationship of the Veteran's right knee disorder to service, and is entitled to substantial probative weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).

The private medical opinions are entitled to less weight.  The primary factors the May 2012 doctor identified as causing arthritis - high impact activities or activities where you are on your feet for prolonged periods of time - could easily apply to the Veteran's post-service occupations, given his testimony on that subject.  Further, the May 2012 doctor's conclusion that right knee arthritis would "correlate" with military service does not necessarily express a likelihood of 50 percent or greater.  Moreover, neither the May 2012 doctor nor the February 2015 doctor indicated that they had access to the entire claims file and, indeed, neither doctor addressed the 1998 or 2001 right knee injuries.  Therefore, while the Board acknowledges the relevant medical expertise of both private doctors, because the July 2015 VA examiner had the most complete understanding of the Veteran's medical history, her opinion is entitled to the most weight.  See Nieves-Rodriguez, 22 Vet. App. at 304.

The Board must also consider the Veteran's lay statements asserting a relationship between his current right knee disorder and service.  Lay witnesses are competent to opine as to some matters of diagnosis and etiology, and the Board must determine on a case by case basis whether a veteran's particular disability is the type of disability for which lay evidence is competent.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Kahana v. Shinseki, 24 Vet. App. 428, 433, n.4 (2011).

While the Veteran is competent to report symptoms he has experienced such as right knee pain, he stated at the hearing that he did not experience right knee problems until about seven years after service.  As such, his lay assertions of a relationship between his current disorder and service extend beyond an immediately observable cause-and-effect relationship.  Courts have found such testimony relating to an internal medical process to be beyond the competence of lay witnesses.  See Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  As the appellant has not been shown to be other than a layperson without the appropriate medical training and expertise, he is not competent to render a probative (i.e., persuasive) opinion on a medical matter.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); Bostain v. West, 11 Vet. App. 124, 127 (1998); Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge").

VA adjudicators are not free to ignore or disregard the medical conclusions of a VA physician and are not permitted to substitute their own judgment on a medical matter.  See Colvin v. Derwinski, 1 Vet. App. 171 (1991); Willis v. Derwinski, 1 Vet. App. 66 (1991).  In this case, the most probative medical opinion on the question of medical etiology weighs against the claim.

Finally, there is no evidence showing that right knee arthritis manifest to a degree of 10 percent within one year after separation from active duty or of a continuity of symptomatology since service.  38 C.F.R. §§  3.307, 3.309; Walker, 708 F.3d at 1338-40.  Indeed, the Veteran denied having experienced right knee problems until about seven years after service.

For the foregoing reasons, the preponderance of the evidence is against the claim.  In reaching this conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the appellant's claim, that doctrine is not applicable.  38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert, 1 Vet. App. at 55-57.



ORDER

Entitlement to service connection for a right knee disability is denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


